Title: From Thomas Jefferson to David Ramsay, 4 August 1787
From: Jefferson, Thomas
To: Ramsay, David



Dear Sir
Paris Aug. 4. 1787.

I have to acknolege the receipt of your favors of Nov. 8. and Apr. 7. and the pleasure to inform you that the translation of your book sells well, and is universally approved. Froull will send you some copies of it, by the first opportunity. I am happy to hear you are occupied on the general history. It is a subject worthy your pen. I observe Stockdale in London has printed your work and advertized it for sale. Since I wrote to you on the subject of rice, I have had an opportunity of examining the rice feilds of Lombardy, and having committed my observations to writing in a letter to Mr. Drayton as President of the Agricultural society I will take the liberty of referring you to that letter, in which probably there is little new to your Countrymen, tho all was new to me. However if there be a little new and useful, it will be my reward. I have been pressing on the merchants here the expediency of enticing the rice trade to Bordeaux and Honfleur. At length I have received the inclosed propositions. They are from a very solid house. I wish they may produce the effect desired. I have inclosed a copy to Mr. Izard but forgot to mention to him on the subject of white plains and hoes (particularly named in his letter to me) that this house will begin by furnishing them from England, which they think they can do as cheap as you can receive them directly from England. The allowance made to wholesale purchasers will countervail the double voiage. They hope that after a while they can have them imitated here. Will you be so good as to mention this to Mr. Izard? I fear that my zeal will make me expose myself to ridicule in this business, for I am no merchant, and still less knowing in the culture of rice. But this risk becomes a duty by the bare possibility of doing good.—You mention in your letter your instalment law as needing apology. I have never heard the paiment by instalments complained of in Europe. On the contrary, in the conferences Mr. Adams and myself had with merchants in London, they admitted  the necessity of them. It is only necessary that the terms be faithfully observed and the paiments be in real money. I am sensible that there are defects in our federal government: yet they are so much lighter than those of monarchies that I view them with much indulgence. I rely too on the good sense of the people for remedy, whereas the evils of monarchical government are beyond remedy. If any of our countrymen wish for a king, give them Aesop’s fable of the frogs who asked a king; if this does not cure them, send them to Europe: they will go back good republicans. Whether we shall have war or not is still doubtful. I conclude we shall not, from the inability of both France and England to undertake a war. But our friend George is rather remarkeable for doing exactly what he ought not to do. He may therefore force on a war in favor of his cousin of Holland. I am with very great esteem Dear Sir your most obedt. humble servt.,

Th: Jefferson

